MEMORANDUM OPINION

                                        No. 04-08-00308-CR

                                         Gary Ace AVANT,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2004-CR-8479
                       Honorable Juanita A. Vasquez-Gardner, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: June 18, 208

DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed sentence on February 29, 2008. Because appellant did not file a

motion for new trial, the notice of appeal was due to be filed on March 31, 2008. TEX. R. APP. P.

26.2(a)(1). A motion for extension of time to file the notice of appeal was due on April 15, 2008.

TEX. R. APP. P. 26.3. Appellant mailed his notice of appeal on April 21, 2008, and it was, in turn,

filed on May 8, 2008. Appellant did not file a motion for extension of time.
                                                                                      04-08-00308-CR

        We therefore ordered appellant to show cause in writing why this appeal should not be

dismissed for lack of jurisdiction. Appellant’s attorney has responded that this court does lack

jurisdiction over this appeal, and that if Avant wishes to pursue his appeal, he will need to file an

application for writ of habeas corpus requesting an out-of-time appeal. Thus, we dismiss this appeal

for lack of jurisdiction.



                                                  PER CURIAM

DO NOT PUBLISH




                                                 -2-